ther rat washington d c internal_revenue_service department of the treasury tax_exempt_and_government_entities_division aug uniform issue list legend taxpayer a plan b company c company d account e amount dear this letter is in response to a request for a letter_ruling dated date as supplemented -by correspondence dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that her failure to accomplish a rollover of amount within the day period prescribed by sec_402 of the code was caused by an error committed by her financial advisor company c taxpayer a further represents that amount has been not used for any purpose in upon termination of employment taxpayer a asked company c to set up an ira for the purpose of receiving a direct_rollover of taxpayer a’s account with plan b through a clerical_error company c set up a non-ira account with company d ina check dated date plan a distributed_amount directly to company d fbo taxpayer a consequently amount was deposited into account e a non-ira account company c has acknowledged the error in a letter dated date company c discovered the error two years later when consideration was being given to changing taxpayer a’s investment based on the above facts and representations taxpayer a has requested a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount from plan a sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions’ sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by an error committed by company c therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan a taxpayer a is granted a period of days from the issuance of this ruling letter to roll over no more than amount to an eligible_retirement_plan such as an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met amount when contributed to an eligible_retirement_plan will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent at se t ep ra t1 pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact a wwothmns colt carlton a watkins manager employee_plans technical group deleted copy of ruling letter notice of intention to disclose enclosures sincerely
